Citation Nr: 0940401	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  04-41 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a closed head 
injury status post motorcycle accident, claimed as secondary 
to a service-connected bilateral knee disability.

2.  Entitlement to service connection for bilateral orbital 
and maxillary fractures status post motorcycle accident, 
claimed as secondary to a service-connected bilateral knee 
disability.

3.  Entitlement to service connection for residuals of a 
cervical fracture, status post motorcycle accident, claimed 
as secondary to a service-connected bilateral knee 
disability.

4.  Entitlement to service connection for residuals of 
fracture of the thoracic spine, status post motorcycle 
accident, claimed as secondary to a service-connected 
bilateral knee disability.

5.  Entitlement to service connection for residuals of a left 
distal fibular fracture, status post motorcycle accident, 
claimed as secondary to a service-connected bilateral knee 
disability.

6.  Entitlement to service connection for residuals of a left 
foot injury, status post motorcycle accident, claimed as 
secondary to a service-connected bilateral knee disability.

7.  Entitlement to service connection for a left upper arm 
fracture, status post motorcycle accident, claimed as 
secondary to a service-connected bilateral knee disability.

8. Entitlement to service connection for left eye visual 
field problems (claimed as left eye blindness) status post 
motorcycle accident, claimed as secondary to a service-
connected bilateral knee disability.

9.  Entitlement to service connection for impaired hearing 
status post motorcycle accident, claimed as secondary to a 
service-connected bilateral knee disability.

10.  Entitlement to service connection for rib fractures 
status post motorcycle accident, claimed as secondary to a 
service-connected bilateral knee disability.

11.  Entitlement to service connection for right upper lobe 
collapse and left pneumothorax (claimed as left lung injury) 
status post motorcycle accident, claimed as secondary to a 
service-connected bilateral knee disability.

12.  Entitlement to service connection for a left scapula 
fracture status post motorcycle accident, claimed as 
secondary to a service-connected bilateral knee disability.

13.  Entitlement to service connection for a pelvic condition 
status post motorcycle accident, claimed as secondary to a 
service-connected bilateral knee disability.

14.  Entitlement to service connection for dysphagia status 
post motorcycle accident, claimed as secondary to a service-
connected bilateral knee disability.

15.  Entitlement to service connection for pan sinus disease 
status post motorcycle accident, claimed as secondary to a 
service-connected bilateral knee disability.

16.  Entitlement to service connection for headaches status 
post motorcycle accident, claimed as secondary to a service-
connected bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to 
November 1979.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 decision by the RO in Denver, 
Colorado.  In June 2007, the Board remanded the appeal for 
additional procedural and evidentiary development.  The case 
was subsequently returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, this case was remanded in June 2007 for 
additional procedural and evidentiary development.  The Board 
finds that all of the remand actions have not been completed.  
When any action required by a remand is not undertaken, or is 
taken in a deficient manner, appropriate corrective action 
should be undertaken.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Therefore, although further delay is highly 
regrettable, another remand is required.

The Veteran essentially contends that he incurred multiple 
injuries as a result of a motorcycle accident in April 2000, 
in which he was the driver, and that the injuries were caused 
by his service-connected bilateral knee disability.  He 
contends that he lost control of his bike, and then was 
unable to jump off the bike due to his service-connected 
bilateral knee disability, and was seriously injured in the 
accident.

In this regard, the Board notes that service connection may 
be awarded for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2009).  This includes any increase in severity of a 
nonservice-connected disease that is proximately due to or 
the result of a service-connected disability as set forth in 
38 C.F.R. § 3.310(b).

Records on file reflect that the Veteran has a service-
connected bilateral knee disability, and that he underwent 
several knee surgeries prior to April 2000.  A police 
accident report shows that on April 20, 2000, the Veteran was 
driving north on a curving, dark road, without streetlights, 
when he lost control of the bike and drove off the west side 
of the road, on a dirt shoulder and then onto a dirt 
hillside.  The bike flipped and the driver and his passenger 
were ejected, killing the passenger.

The claims file contains October 2002 and July 2003 memoranda 
from a VA physician, a Clinic Director, which noted that 
"crucially important records" were not available for review 
and any medical opinion offered in response to the RO's 
request would "border on pure speculation."  Before a 
"reasoned" opinion could be offered, additional records were 
required.  The Director specifically noted the need for "all 
Denver Health & Hospital treatment records and copies of 
Denver Police investigation and court records regarding this 
case."  The Board's June 2007 remand instructed the RO/AMC to 
obtain these and other records.

As noted in the prior remand, the file contains a May 2000 
affidavit from a toxicologist with Chema Tox laboratory, 
pertaining to the veteran's blood alcohol level at the time 
of the accident.  Such report has been redacted, but it 
indicates that the Veteran did consume alcohol prior to the 
accident.  The RO/AMC was previously instructed to obtain a 
complete copy of the pertinent records from Chema Tox.  Such 
has not been done.  Instead, the AMC obtained a duplicate 
copy of the redacted document from the Veteran.  The RO/AMC 
should attempt to obtain the complete records from Chema Tox.

Similarly, the Board remanded in part to obtain a complete 
copy of the private medical records from Denver General 
Hospital (which treated the Veteran after his accident, and 
which is now called Denver Health Medical Center).  The AMC 
did not contact the hospital directly, despite receiving a 
signed release from the Veteran, but instead obtained a copy 
of private medical records from that hospital from the 
Veteran himself.  Blood and urine tests performed at that 
facility on April 20, 2000 were positive for alcohol.  It is 
not clear that the file contains a complete copy of the 
records from Denver Health Medical Center dated immediately 
following the accident.  The RO/AMC should attempt to obtain 
these records directly from the facility, after obtaining the 
necessary releases from the Veteran.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159.

The evidence of record also contains correspondence from the 
Aurora Police Department that indicates that vehicular 
homicide charges were filed against the Veteran as a result 
of the motorcycle accident, as his motorcycle passenger died 
in the accident.  It was noted that his case was handled by 
the Denver Police Department (Denver P.D.), and he was found 
guilty at trial in April 2001.  VA medical records reflect 
that in 2001, he underwent court-ordered Level II alcohol 
education and therapy at a VA facility.  In the prior remand, 
the Board instructed the RO to obtain a copy of the pertinent 
documents pertaining to the motorcycle accident and 
subsequent vehicular homicide conviction from the Denver 
P.D., and the Denver County Court.   

The AMC contacted the Denver P.D., and in January 2008, the 
Denver P.D. replied that they no longer had any records from 
2000, and recommended that the AMC contact the state motor 
vehicle department.  Despite having obtained a signed release 
from the Veteran for the Colorado Division of Motor Vehicles 
(D.M.V.), the AMC made no attempt to contact the Colorado 
D.M.V. to obtain the requested records.  Finally, the AMC did 
not contact the Denver County Court as requested in the prior 
remand.  All of these actions must be completed prior to 
appellate review.  Stegall, supra.

With respect to all of these requests for documents, the AMC 
should note any negative responses in the claims file, and, 
moreover, should follow up on responses that suggest another 
avenue for obtaining the requested documents.

Finally, the Board notes that the Veteran's representative 
has requested that VA obtain a VA medical opinion as to the 
cause of the Veteran's accident and injuries.  The Board 
concurs.  After all of the above development has been 
completed, the RO/AMC should obtain a VA medical opinion as 
to the cause of the motorcycle accident on April 20, 2000, 
i.e., whether it was caused by his bilateral knee disability, 
by the consumption of alcohol, or some other cause.  
38 U.S.C.A. § 5103A(d).  In this regard, the Board notes that 
the key question is the cause of the accident, not the 
Veteran's ability to jump off the motorcycle.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain 
all pertinent private treatment records 
from Denver Health Medical Center 
(formerly known as Denver General 
Hospital), dated from April through May 
2000, including a discharge summary, and 
a complete copy of the blood tests from 
Chema Tox Laboratory, pertaining to the 
April 2000 accident and subsequent 
litigation, by contacting them directly.  
If such efforts prove unsuccessful, 
documentation to that effect should be 
added to the claims file.

2.  The RO should attempt to obtain all 
pertinent documents pertaining to the 
Veteran's April 20, 2000 motorcycle 
accident, and subsequent criminal charges 
and conviction, from the Colorado 
Division of Motor Vehicles, and the 
Denver County Court.  If such efforts 
prove unsuccessful, documentation to that 
effect should be added to the claims 
file.  The RO/AMC must follow up on any 
response that suggests another avenue for 
obtaining the requested documents.

3.  After all of the above development 
has been completed, or after it is 
determined that further efforts would be 
futile as no additional evidence is 
available, the RO/AMC should obtain a VA 
medical opinion as to the cause of the 
Veteran's April 20, 2000 motorcycle 
accident.

The claims file must be provided to and 
reviewed by the examiner, and the medical 
opinion report must reflect that this was 
done.

After reviewing the claims file, and all 
pertinent documents, to include the 
police accident report and any additional 
evidence obtained from the Colorado 
D.M.V. and the Denver County Court 
system, the October 2002 and July 2003 
memoranda by a VA physician, the May 2002 
opinion by a private physician, J.P.M., 
M.D., and the Veteran's statements, the 
examiner should opine as to the likely 
cause of the April 20, 2000 motorcycle 
accident (not whether or not the Veteran 
could jump off his bike), and as to 
whether the accident was caused by the 
consumption of alcohol, the service-
connected bilateral knee disability, or 
some other cause.  

A complete rationale should be provided 
for all opinions rendered.  If the 
examiner finds that it is not possible to 
provide an opinion, he/she should so 
state, and indicate the reasons why.

4.  Thereafter, readjudicate the 
Veteran's claims.  If the benefits sought 
remain denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for appellate review, if indicated.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


